Exhibit 10.3


SUBSCRIPTION AGREEMENT


[For Purchase of Shares of Common Stock]




THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM CONSTITUTES AN OFFER TO SELL OR A
SOLICITATION OF AN OFFER TO BUY THE SHARES OF COMMON STOCK OF POKERTEK, INC. AS
INDICATED ABOVE, AND THIS OFFERING IS MADE ONLY TO THOSE INVESTORS WHO QUALIFY
AS “ACCREDITED INVESTORS” WITHIN THE MEANING OF RULE 501(A) OF THE SECURITIES
ACT OF 1933, AS AMENDED.


THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.


THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES
AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES SUBSCRIBED FOR BY THIS
AGREEMENT HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR
HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE
SECURITIES OFFERED BY THE COMPANY. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.


PokerTek, Inc.
1150 Crews Road, Suite F
Matthews, North Carolina 28105


Ladies and Gentlemen:


The undersigned (the “Subscriber”), desires to become a holder of 328,947 shares
(the “Shares”) of PokerTek, Inc., a corporation organized under the laws of the
state of North Carolina (the “Company”). Accordingly, the Subscriber hereby
agrees as follows:


1.             Subscription. The Subscriber hereby subscribes for and agrees to
accept from the Company that number of Shares set forth on the Signature Page
attached to this Subscription Agreement (the “Agreement”), in consideration of
$0.76 per Share, or aggregate consideration of $250,000.


2. Purchase Procedure. The Subscriber acknowledges that, in order to subscribe
for Shares, he must, and he does hereby, deliver to the Company:


2.1           One (1) executed counterpart of the Signature Page attached to
this Agreement together with appropriate notarization; and
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           A wire transfer in the amount set forth on the Signature Page
attached to this Agreement sent to the bank account designated by PokerTek, Inc.
and


2.3           An executed copy of the Confidential Purchaser Questionnaire.


3.             Representations of Subscriber. By executing this Agreement, the
Subscriber makes the following representations, declarations and warranties to
the Company, with the intent and understanding that the Company will rely
thereon:


3.1           Such Subscriber acknowledges that he has received, carefully read
and understands in their entirety (a) the Confidential Private Placement
Memorandum, dated July 31, 2009, including the attachments thereto; (b) this
Subscription Agreement and the Confidential Investor Questionnaire; (c) all
information necessary to verify the accuracy and completeness of the Company’s
representations, warranties and covenants made herein; and (d) written (or
verbal) answers to all questions the Subscriber submitted to the Company
regarding an investment in the Company; and the Subscriber has relied on the
information contained therein and has not been furnished with any other
documents, offering literature, memorandum or prospectus.


3.2           Such Subscriber understands that the Shares being purchased
hereunder have been offered pursuant to Rule 506 of Regulation D under the
Securities Act of 1933, as amended (the “Act”), and pursuant to Section 4(6)
under the Act.. Such Subscriber represents that his or her purchase is for
investment, solely for his or her own account, and not with a view to the resale
or further distribution of such Shares.


3.3           Such Subscriber agrees not to sell or otherwise transfer the
Subscriber’s Shares unless and until they are subsequently registered under any
applicable state securities laws or unless an exemption from any such
registration is available.


3.4 Such Subscriber understands that an investment in the Shares involves
substantial risks and Subscriber recognizes and understands the risks relating
to the purchase of the Shares.


3.5           Such Subscriber has, either alone or together with the
Subscriber’s Purchaser Representative (as that term is defined in Regulation D
under the Act), such knowledge and experience in financial and business matters
that the Subscriber is capable of evaluating the merits and risks of an
investment in the Company.


3.6           Such Subscriber’s investment in the Company is reasonable in
relation to his net worth and financial needs and he is able to bear the
economic risk of losing his entire investment in the Shares.


3.7           Such Subscriber represents that (i) he has a net worth of at least
$1,000,000, or otherwise satisfies the definition of “accredited investor” as
set forth in Rule 501(a) of Regulation D under the Act (“Regulation D”) (a copy
of such definition is set forth in the Investor Suitability Standards contained
in this Memorandum), as specifically disclosed by the undersigned Subscriber in
the Purchaser Questionnaire executed and delivered to the Company herewith and
incorporated by this reference, or (ii) meets the state suitability requirements
set forth herein of the state of his residence, and (iii) subscriber can afford
a total loss of his investment without substantially affecting his present
manner or mode of living.


3.8           Such Subscriber understands that (i) the Offering contemplated
hereby has not been reviewed by any federal or state governmental body or agency
due in part to the Company’s representations that it will comply with the
provisions of Regulation D; (ii) if required by the laws or regulations of said
state(s) the offering contemplated hereby will be submitted to the appropriate
authorities of such state(s) for registration or exemption therefrom; and (iii)
the documents used in connection with this Offering have not been reviewed or
approved by any regulatory agency or government department, nor has any such
agency or government department made any finding or determination as to the
fairness of the Shares for investment.
 
 
 
 

--------------------------------------------------------------------------------

 

 
3.9           Such Subscriber is aware that the Shares have not been registered
under the Act. The Subscriber has adequate means of providing for the
Subscriber’s current needs and personal and family contingencies, has no need
for liquidity in the investment contemplated hereby, and is able to bear the
risk of loss of his entire investment.


3.10         Such Subscriber (i) is a citizen or resident of the United States
of America, (ii) is at least 21 years of age, (iii) has adequate means of
providing for his current needs and personal contingencies, (iv) has no need for
liquidity in his investment in the Shares, and (v) maintains his domicile (and
is not a transient or temporary resident) at the address shown below.


3.11         All information which the Subscriber has provided the Company
concerning the Subscriber, the Subscriber’s financial position and the
Subscriber’s knowledge of financial and business matters including, but not
limited to, the information set forth in the Purchaser Questionnaire, is correct
and complete as of the date hereof and as of the date of Closing, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately provide the Company with such new information. The Subscriber
agrees that financial and other information concerning the Subscriber may be
disclosed by the Company to any persons or entities that may enter into a
transaction with the Company. The Subscriber further agrees, if requested by the
Company or its authorized representative, to provide bank references or other
confirming information concerning the Subscriber’s financial information as may
be reasonably requested by the Company.


3.12         Such Subscriber represents that the Company has made available to
him all information which he deemed material to making an informed investment
decision in connection with his purchase of securities of the Company; that the
Subscriber is in a position regarding the Company, which, based upon employment,
family relationship or economic bargaining power, enabled and enables Subscriber
to obtain information from the Company in order to evaluate the merits and risks
of this investment; and that he has been represented by Counsel and been advised
concerning the risks and merits of this investment. Further, Subscriber
acknowledges that the Company has made available to him the opportunity to ask
questions of, and receive answers from the Company, its officers, directors and
other persons acting on its behalf, including: Mark D. Roberson, Acting Chief
Executive Officer, concerning the terms and conditions of his purchase and to
obtain any additional information, to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information disclosed to Subscriber. Further,
Subscriber represents that no statement, printed material or inducement was
given or made by the Company or anyone on its behalf that is contrary to the
information disclosed to him.


3.13         Such Subscriber is familiar with the nature and extent of the risks
inherent in investments in unregistered securities and in the business in which
the Company is engaged and intends to engage and has determined, either
personally or in consultation with the Subscriber’s Purchaser Representative or
attorney, that an investment in the Company is consistent with the Subscriber’s
investment objectives and income prospects.


3.14         Such Subscriber acknowledges that the Company has made available to
him, at a reasonable time prior to his purchase of the Shares, the opportunity
to ask questions of, and receive answers from, the Company concerning the terms
and conditions of the offering and to obtain any information, to the extent that
the Company possesses such information or can acquire it without unreasonable
effort or expense, which is necessary to verify the accuracy of the information
given to him or otherwise to make an informed investment decision.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.15         Such Subscriber acknowledges that the Company has the unconditional
right to accept or reject this subscription, in whole or in part. The Company
will notify the Subscriber whether this subscription is accepted or rejected. If
such subscription is rejected, payment will be returned to the Subscriber.


3.16         If the Subscriber is a corporation, trust, partnership or other
entity that is not an individual person, it has been formed and validly exists
and has not been organized for the specific purpose of purchasing the Shares and
is not prohibited from doing so.


3.17         If the Subscriber is purchasing the Shares in a fiduciary capacity
for another person or entity, including without limitation a corporation,
partnership, trust or any other entity, the Subscriber has been duly authorized
and empowered to execute this Subscription Agreement and all other subscription
documents, and such other person fulfills all the requirements for purchase of
the Shares as such requirements are set forth herein, concurs in the purchase of
the Shares and agrees to be bound by the obligations, representations,
warranties and covenants contained herein. Upon request of the Company, the
Subscriber will provide true, complete and current copies of all relevant
documents creating the Subscriber, authorizing its investment in the Company
and/or evidencing the satisfaction of the foregoing.


4.             Indemnification. Subscriber hereby agrees to indemnify and hold
harmless the Company and the Company’s officers, directors, employees, agents
and affiliates from and against any and all damages, losses, costs, liabilities
and expenses (including, without limitation, reasonable attorneys’ fees) which
they, or any of them, may incur by reason of the Subscriber’s failure to fulfill
any of the terms and conditions of this Agreement or by reason of the
Subscriber’s breach of any of his representations and warranties contained
herein. This Agreement and the representations and warranties contained herein
shall be binding upon the Subscriber’s heirs, executors, administrators,
representatives, successors and assigns.


THE COMPANY HAS BEEN ADVISED THAT THE INDEMNIFICATION OF THE COMPANY, ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES FOR VIOLATIONS OF STATE OR
FEDERAL SECURITIES LAWS IS VOID AS AGAINST PUBLIC POLICY AND THEREFORE
UNENFORCEABLE.


5.             Arbitration Agreement.


5.1           Subscriber represents, warrants and covenants that any controversy
or claim brought directly, derivatively or in a representative capacity by him
in his capacity as a present or former security holder, whether against the
Company, in the name of the Company or otherwise, arising out of or relating to
any acts or omissions of the Company, or any security holder or any of their
officers, directors, agents, affiliates, associates, employees or controlling
persons (including without limitation any controversy or claim relating to a
purchase or sale of the Note) shall be settled by arbitration under the Federal
Arbitration Act in accordance with the commercial arbitration rules of the
American Arbitration Association (“AAA”) and judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. Any
controversy or claim brought by the Company against the Subscriber, whether in
his capacity as present or former security holder of the Company in or against
any of the Subscriber’s officers, directors, agents, affiliates, associates,
employees or controlling persons shall also be settled by arbitration under the
Federal Arbitration Act in accordance with the commercial arbitration rules of
the AAA and judgment rendered by the arbitrators may be entered in any court
having jurisdiction thereof. In arbitration proceedings under this Paragraph 5,
the parties shall be entitled to any and all remedies that would be available in
the absence of this Paragraph 5 and the arbitrators, in rendering their
decision, shall follow the substantive laws that would otherwise be applicable.
This Paragraph 5 shall apply, without limitation, to actions arising in
connection with the offer and sale of the Notes contemplated by this Agreement
under any Federal or state securities laws.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           The arbitration of any dispute pursuant to this Paragraph 5 shall
be held in Charlotte, North Carolina, where the principal business of the
Company is located or in such other location as the Company designates.


5.3           Notwithstanding the foregoing in order to preserve the status quo
pending the resolution by arbitration of a claim seeking relief of an injunctive
or equitable nature, any party, upon submitting a matter to arbitration as
required by this Paragraph 5, may simultaneously or thereafter seek a temporary
restraining order or preliminary injunction from a court of competent
jurisdiction pending the outcome of the arbitration.


5.4           This Paragraph 5 is intended to benefit the security holders,
agents, affiliates, associates, employees and controlling persons of the
Company, each of whom shall be deemed to be a third party beneficiary of this
Paragraph 5, and each of whom may enforce this Paragraph 5 to the full extent
that the Company could do so if a controversy or claim were brought against it.


5.5           Subscriber acknowledges that this Paragraph 5 limits a number of
Subscriber’s rights, including without limitation (i) the right to have claims
resolved in a court of law and before a jury; (ii) certain discovery rights; and
(iii) the right to appeal any decision.


6.             Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws applicable to contracts made and wholly performed
in the State of North Carolina.


7.             Execution in Counterparts. This Subscription Agreement may be
executed in one or more counterparts.


8.             Persons Bound. This Subscription Agreement shall, except as
otherwise provided herein, inure to the benefit of and be binding on the Company
and its successors and assigns and on each Subscriber and his respective heirs,
executors, administrators, successors and assigns.


9.             Entire Agreement. This Subscription Agreement, when accepted by
the Company, will constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, except as herein contained. This
Subscription Agreement may not be modified, changed, waived or terminated other
than by a writing executed by all the parties hereto. No course of conduct or
dealing shall be construed to modify, amend or otherwise affect any of the
provisions hereof.


10.           Assignability. The Subscriber acknowledges that he may not assign
any of his rights to or interest in or under this Agreement without the prior
written consent of the Company, and any attempted assignment without such
consent shall be void and without effect.


11.           Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid, to the address of each party set forth herein.
Any such notice shall be deemed given when delivered personally, telegraphed,
telexed or sent by facsimile transmission or, if mailed, three days after the
date of deposit in the United States mails.
 
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Interpretation.


12.1         When the context in which words are used in this Agreement
indicates that such is the intent, singular words shall include the plural, and
vice versa, and masculine words shall include the feminine and neuter genders,
and vice versa.


12.2         Captions are inserted for convenience only, are not a part of this
Agreement, and shall not be used in the interpretation of this Agreement.


13.           CERTIFICATION. THE SUBSCRIBER CERTIFIES THAT HE HAS READ THIS
ENTIRE SUBSCRIPTION AGREEMENT AND THAT EVERY STATEMENT MADE BY THE SUBSCRIBER
HEREIN IS TRUE AND COMPLETE.




 
 

--------------------------------------------------------------------------------

 
 
SUBSCRIBER SIGNATURE PAGE


The undersigned, desiring to subscribe for the number of Shares of PokerTek,
Inc. (the “Company”) as is set forth below, acknowledges that he has received
and understands the terms and conditions of the Subscription Agreement attached
hereto and that he does hereby agree to all the terms and conditions contained
therein.


IN WITNESS WHEREOF, the undersigned has hereby executed this Subscription
Agreement as of the date set forth below.


(PLEASE PRINT OR TYPE)


Number of Shares:
328,947
       
Total Amount of Subscription:
$250,000
       
Exact name(s) of Subscriber(s):
Lyle A Berman IRA
       
Signature of Subscriber(s)*:
     
/s/ Lyle A. Berman
   
(Signature)
       
 
Lyle A. Berman
 
 
(Type or Print Name)
       
Date:   August 27, 2009
   

 


 
 

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION


I, Mark D. Roberson, Acting Chief Executive Officer of PokerTek, Inc. for and on
behalf of the Company, hereby accept the subscription of Lyle A. Berman IRA to
purchase 328,947 Shares of PokerTek, Inc. for the aggregate consideration of
$250,000 this 27th day of August, 2009.


PokerTek, Inc.




/s/ Mark D. Roberson 
Mark D. Roberson, Acting Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AGREEMENT


[For Purchase of Shares of Common Stock]




THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM CONSTITUTES AN OFFER TO SELL OR A
SOLICITATION OF AN OFFER TO BUY THE SHARES OF COMMON STOCK OF POKERTEK, INC. AS
INDICATED ABOVE, AND THIS OFFERING IS MADE ONLY TO THOSE INVESTORS WHO QUALIFY
AS “ACCREDITED INVESTORS” WITHIN THE MEANING OF RULE 501(A) OF THE SECURITIES
ACT OF 1933, AS AMENDED.


THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.


THE SECURITIES SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES
AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES SUBSCRIBED FOR BY THIS
AGREEMENT HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR
HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE
SECURITIES OFFERED BY THE COMPANY. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.


PokerTek, Inc.
1150 Crews Road, Suite F
Matthews, North Carolina 28105


Ladies and Gentlemen:


The undersigned (the “Subscriber”), desires to become a holder of 357,143 shares
(the “Shares”) of PokerTek, Inc., a corporation organized under the laws of the
state of North Carolina (the “Company”). Accordingly, the Subscriber hereby
agrees as follows:


1.             Subscription. The Subscriber hereby subscribes for and agrees to
accept from the Company that number of Shares set forth on the Signature Page
attached to this Subscription Agreement (the “Agreement”), in consideration of
$0.70 per Share, or aggregate consideration of $250,000.


3. Purchase Procedure. The Subscriber acknowledges that, in order to subscribe
for Shares, he must, and he does hereby, deliver to the Company:


2.1           One (1) executed counterpart of the Signature Page attached to
this Agreement together with appropriate notarization; and


2.2           A wire transfer in the amount set forth on the Signature Page
attached to this Agreement sent to the bank account designated by PokerTek, Inc.
and
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.3           An executed copy of the Confidential Purchaser Questionnaire.


3.             Representations of Subscriber. By executing this Agreement, the
Subscriber makes the following representations, declarations and warranties to
the Company, with the intent and understanding that the Company will rely
thereon:


3.1           Such Subscriber acknowledges that he has received, carefully read
and understands in their entirety (a) the Confidential Private Placement
Memorandum, dated July 31, 2009, including the attachments thereto; (b) this
Subscription Agreement and the Confidential Investor Questionnaire; (c) all
information necessary to verify the accuracy and completeness of the Company’s
representations, warranties and covenants made herein; and (d) written (or
verbal) answers to all questions the Subscriber submitted to the Company
regarding an investment in the Company; and the Subscriber has relied on the
information contained therein and has not been furnished with any other
documents, offering literature, memorandum or prospectus.


3.2           Such Subscriber understands that the Shares being purchased
hereunder have been offered pursuant to Rule 506 of Regulation D under the
Securities Act of 1933, as amended (the “Act”), and pursuant to Section 4(6)
under the Act.. Such Subscriber represents that his or her purchase is for
investment, solely for his or her own account, and not with a view to the resale
or further distribution of such Shares.


3.3           Such Subscriber agrees not to sell or otherwise transfer the
Subscriber’s Shares unless and until they are subsequently registered under any
applicable state securities laws or unless an exemption from any such
registration is available.


3.5 Such Subscriber understands that an investment in the Shares involves
substantial risks and Subscriber recognizes and understands the risks relating
to the purchase of the Shares.


3.5           Such Subscriber has, either alone or together with the
Subscriber’s Purchaser Representative (as that term is defined in Regulation D
under the Act), such knowledge and experience in financial and business matters
that the Subscriber is capable of evaluating the merits and risks of an
investment in the Company.


3.6           Such Subscriber’s investment in the Company is reasonable in
relation to his net worth and financial needs and he is able to bear the
economic risk of losing his entire investment in the Shares.


3.7           Such Subscriber represents that (i) he has a net worth of at least
$1,000,000, or otherwise satisfies the definition of “accredited investor” as
set forth in Rule 501(a) of Regulation D under the Act (“Regulation D”) (a copy
of such definition is set forth in the Investor Suitability Standards contained
in this Memorandum), as specifically disclosed by the undersigned Subscriber in
the Purchaser Questionnaire executed and delivered to the Company herewith and
incorporated by this reference, or (ii) meets the state suitability requirements
set forth herein of the state of his residence, and (iii) subscriber can afford
a total loss of his investment without substantially affecting his present
manner or mode of living.


3.8           Such Subscriber understands that (i) the Offering contemplated
hereby has not been reviewed by any federal or state governmental body or agency
due in part to the Company’s representations that it will comply with the
provisions of Regulation D; (ii) if required by the laws or regulations of said
state(s) the offering contemplated hereby will be submitted to the appropriate
authorities of such state(s) for registration or exemption therefrom; and (iii)
the documents used in connection with this Offering have not been reviewed or
approved by any regulatory agency or government department, nor has any such
agency or government department made any finding or determination as to the
fairness of the Shares for investment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.9           Such Subscriber is aware that the Shares have not been registered
under the Act. The Subscriber has adequate means of providing for the
Subscriber’s current needs and personal and family contingencies, has no need
for liquidity in the investment contemplated hereby, and is able to bear the
risk of loss of his entire investment.


3.10         Such Subscriber (i) is a citizen or resident of the United States
of America, (ii) is at least 21 years of age, (iii) has adequate means of
providing for his current needs and personal contingencies, (iv) has no need for
liquidity in his investment in the Shares, and (v) maintains his domicile (and
is not a transient or temporary resident) at the address shown below.


3.11         All information which the Subscriber has provided the Company
concerning the Subscriber, the Subscriber’s financial position and the
Subscriber’s knowledge of financial and business matters including, but not
limited to, the information set forth in the Purchaser Questionnaire, is correct
and complete as of the date hereof and as of the date of Closing, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately provide the Company with such new information. The Subscriber
agrees that financial and other information concerning the Subscriber may be
disclosed by the Company to any persons or entities that may enter into a
transaction with the Company. The Subscriber further agrees, if requested by the
Company or its authorized representative, to provide bank references or other
confirming information concerning the Subscriber’s financial information as may
be reasonably requested by the Company.


3.12         Such Subscriber represents that the Company has made available to
him all information which he deemed material to making an informed investment
decision in connection with his purchase of securities of the Company; that the
Subscriber is in a position regarding the Company, which, based upon employment,
family relationship or economic bargaining power, enabled and enables Subscriber
to obtain information from the Company in order to evaluate the merits and risks
of this investment; and that he has been represented by Counsel and been advised
concerning the risks and merits of this investment. Further, Subscriber
acknowledges that the Company has made available to him the opportunity to ask
questions of, and receive answers from the Company, its officers, directors and
other persons acting on its behalf, including: Mark D. Roberson, Acting Chief
Executive Officer, concerning the terms and conditions of his purchase and to
obtain any additional information, to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information disclosed to Subscriber. Further,
Subscriber represents that no statement, printed material or inducement was
given or made by the Company or anyone on its behalf that is contrary to the
information disclosed to him.


3.13         Such Subscriber is familiar with the nature and extent of the risks
inherent in investments in unregistered securities and in the business in which
the Company is engaged and intends to engage and has determined, either
personally or in consultation with the Subscriber’s Purchaser Representative or
attorney, that an investment in the Company is consistent with the Subscriber’s
investment objectives and income prospects.


3.14         Such Subscriber acknowledges that the Company has made available to
him, at a reasonable time prior to his purchase of the Shares, the opportunity
to ask questions of, and receive answers from, the Company concerning the terms
and conditions of the offering and to obtain any information, to the extent that
the Company possesses such information or can acquire it without unreasonable
effort or expense, which is necessary to verify the accuracy of the information
given to him or otherwise to make an informed investment decision.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.15         Such Subscriber acknowledges that the Company has the unconditional
right to accept or reject this subscription, in whole or in part. The Company
will notify the Subscriber whether this subscription is accepted or rejected. If
such subscription is rejected, payment will be returned to the Subscriber.
 
3.16         If the Subscriber is a corporation, trust, partnership or other
entity that is not an individual person, it has been formed and validly exists
and has not been organized for the specific purpose of purchasing the Shares and
is not prohibited from doing so.


3.17         If the Subscriber is purchasing the Shares in a fiduciary capacity
for another person or entity, including without limitation a corporation,
partnership, trust or any other entity, the Subscriber has been duly authorized
and empowered to execute this Subscription Agreement and all other subscription
documents, and such other person fulfills all the requirements for purchase of
the Shares as such requirements are set forth herein, concurs in the purchase of
the Shares and agrees to be bound by the obligations, representations,
warranties and covenants contained herein. Upon request of the Company, the
Subscriber will provide true, complete and current copies of all relevant
documents creating the Subscriber, authorizing its investment in the Company
and/or evidencing the satisfaction of the foregoing.


4.             Indemnification. Subscriber hereby agrees to indemnify and hold
harmless the Company and the Company’s officers, directors, employees, agents
and affiliates from and against any and all damages, losses, costs, liabilities
and expenses (including, without limitation, reasonable attorneys’ fees) which
they, or any of them, may incur by reason of the Subscriber’s failure to fulfill
any of the terms and conditions of this Agreement or by reason of the
Subscriber’s breach of any of his representations and warranties contained
herein. This Agreement and the representations and warranties contained herein
shall be binding upon the Subscriber’s heirs, executors, administrators,
representatives, successors and assigns.


THE COMPANY HAS BEEN ADVISED THAT THE INDEMNIFICATION OF THE COMPANY, ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES FOR VIOLATIONS OF STATE OR
FEDERAL SECURITIES LAWS IS VOID AS AGAINST PUBLIC POLICY AND THEREFORE
UNENFORCEABLE.


5.             Arbitration Agreement.


5.1           Subscriber represents, warrants and covenants that any controversy
or claim brought directly, derivatively or in a representative capacity by him
in his capacity as a present or former security holder, whether against the
Company, in the name of the Company or otherwise, arising out of or relating to
any acts or omissions of the Company, or any security holder or any of their
officers, directors, agents, affiliates, associates, employees or controlling
persons (including without limitation any controversy or claim relating to a
purchase or sale of the Note) shall be settled by arbitration under the Federal
Arbitration Act in accordance with the commercial arbitration rules of the
American Arbitration Association (“AAA”) and judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. Any
controversy or claim brought by the Company against the Subscriber, whether in
his capacity as present or former security holder of the Company in or against
any of the Subscriber’s officers, directors, agents, affiliates, associates,
employees or controlling persons shall also be settled by arbitration under the
Federal Arbitration Act in accordance with the commercial arbitration rules of
the AAA and judgment rendered by the arbitrators may be entered in any court
having jurisdiction thereof. In arbitration proceedings under this Paragraph 5,
the parties shall be entitled to any and all remedies that would be available in
the absence of this Paragraph 5 and the arbitrators, in rendering their
decision, shall follow the substantive laws that would otherwise be applicable.
This Paragraph 5 shall apply, without limitation, to actions arising in
connection with the offer and sale of the Notes contemplated by this Agreement
under any Federal or state securities laws.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           The arbitration of any dispute pursuant to this Paragraph 5 shall
be held in Charlotte, North Carolina, where the principal business of the
Company is located or in such other location as the Company designates.


5.3           Notwithstanding the foregoing in order to preserve the status quo
pending the resolution by arbitration of a claim seeking relief of an injunctive
or equitable nature, any party, upon submitting a matter to arbitration as
required by this Paragraph 5, may simultaneously or thereafter seek a temporary
restraining order or preliminary injunction from a court of competent
jurisdiction pending the outcome of the arbitration.


5.4           This Paragraph 5 is intended to benefit the security holders,
agents, affiliates, associates, employees and controlling persons of the
Company, each of whom shall be deemed to be a third party beneficiary of this
Paragraph 5, and each of whom may enforce this Paragraph 5 to the full extent
that the Company could do so if a controversy or claim were brought against it.


5.5           Subscriber acknowledges that this Paragraph 5 limits a number of
Subscriber’s rights, including without limitation (i) the right to have claims
resolved in a court of law and before a jury; (ii) certain discovery rights; and
(iii) the right to appeal any decision.


6.             Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws applicable to contracts made and wholly performed
in the State of North Carolina.


7.             Execution in Counterparts. This Subscription Agreement may be
executed in one or more counterparts.


8.             Persons Bound. This Subscription Agreement shall, except as
otherwise provided herein, inure to the benefit of and be binding on the Company
and its successors and assigns and on each Subscriber and his respective heirs,
executors, administrators, successors and assigns.


9.             Entire Agreement. This Subscription Agreement, when accepted by
the Company, will constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, except as herein contained. This
Subscription Agreement may not be modified, changed, waived or terminated other
than by a writing executed by all the parties hereto. No course of conduct or
dealing shall be construed to modify, amend or otherwise affect any of the
provisions hereof.


10.           Assignability. The Subscriber acknowledges that he may not assign
any of his rights to or interest in or under this Agreement without the prior
written consent of the Company, and any attempted assignment without such
consent shall be void and without effect.


11.           Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid, to the address of each party set forth herein.
Any such notice shall be deemed given when delivered personally, telegraphed,
telexed or sent by facsimile transmission or, if mailed, three days after the
date of deposit in the United States mails.

 
 
 

--------------------------------------------------------------------------------

 
 
12.           Interpretation.


12.1         When the context in which words are used in this Agreement
indicates that such is the intent, singular words shall include the plural, and
vice versa, and masculine words shall include the feminine and neuter genders,
and vice versa.


12.2         Captions are inserted for convenience only, are not a part of this
Agreement, and shall not be used in the interpretation of this Agreement.


13.           CERTIFICATION. THE SUBSCRIBER CERTIFIES THAT HE HAS READ THIS
ENTIRE SUBSCRIPTION AGREEMENT AND THAT EVERY STATEMENT MADE BY THE SUBSCRIBER
HEREIN IS TRUE AND COMPLETE.




 
 

--------------------------------------------------------------------------------

 
 
SUBSCRIBER SIGNATURE PAGE


The undersigned, desiring to subscribe for the number of Shares of PokerTek,
Inc. (the “Company”) as is set forth below, acknowledges that he has received
and understands the terms and conditions of the Subscription Agreement attached
hereto and that he does hereby agree to all the terms and conditions contained
therein.


IN WITNESS WHEREOF, the undersigned has hereby executed this Subscription
Agreement as of the date set forth below.


(PLEASE PRINT OR TYPE)


Number of Shares:
357,143
       
Total Amount of Subscription:
$250,000
       
Exact name(s) of Subscriber(s):
Morris Goldfarb & Arlene Goldfarb JTWROS
       
Signature of Subscriber(s)*:
     
/s/ Morris Goldfarb
   
/s/ Arlene Goldfarb
   
(Signature)
       
 
Morris Goldfarb
 
 
Arlene Goldfarb
 
 
(Type or Print Name)
       
Date:   August 27, 2009
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION


I, Mark D. Roberson, Acting Chief Executive Officer of PokerTek, Inc. for and on
behalf of the Company, hereby accept the subscription of Morris Goldfarb and
Arlene Goldfarb JTWROS to purchase 357,143 Shares of PokerTek, Inc. for the
aggregate consideration of $250,000 this 27th day of August, 2009.


PokerTek, Inc.




/s/ Mark D. Roberson 
Mark D. Roberson, Acting Chief Executive Officer



